DETAILED ACTION

1.	The Office Action is in response to RCE filed on 10/28/2020.    

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 06/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Continued Examination Under 37 CFR 1.114 4.
4.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 10/28/2020 has been entered.

Response to Amendment
5.	The Amendment filed on 10/28/2020 has been received; independent claims 1 and 14 have been amended; claims 1-20 are pending.

6.					Response to Arguments
	Applicant’s arguments filed on 10/28/2020, pages 6-8 have been fully considered.
	 
Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§ 103 have been fully considered. 
1)	The applicant argued that the prior art (Siminoff  (US 20180341835 A1) and in view of WONG et al. (GB 2397726 A) and further in view of Feltham et al (US 20160014321 A1)) does not teach ” a hub in wireless communication with the electronic doorbell and. the plurality of cameras, the huh having a processor executing a program stored in a non-transient medium and being operable to:… receive user input from an electronic device or input from an artificial intelligence system to select a camera from the plurality of cameras for capturing a video stream; and… send the synchronized media stream to the electronic device” in amended independent claim 1 and 14 since “the present claims have been amended to recite that, the user input is received from an electronic device other than the hub and other than one of the plurality of cameras. Further, the electronic device from which the user input is received is the same electronic device which will later receive the synchronized media stream… The combination of Siminoff, Wong, and Feltham fail to disclose this limitation” (remark, page 6-7).
Examiner’s response:

For example, first, Klindworth discloses “receive user input from an electronic device or input from an artificial intelligence system to select a camera from the plurality of cameras for capturing a video stream” in fig. 2; In fig. 2, component 214 includes a switch to select a camera from the plurality of cameras for capturing a video stream, as suggested in paragraph 0006, “The central control location may include a video switch or processor for selecting and processing one or more video and audio source signals from one or more remote locations for connection to a video monitor and speaker”; in which, 214 is interpreted as an electronic device or input from an artificial intelligence system;
Second, Klindworth discloses “send the synchronized media stream to the electronic device” in fig. 3. In fig. 3, audio/video from different cameras are synchronized in 310, the processing circuit, and send the synchronized media, which include V and A, to device 214, as also suggested in paragraph 0009, as: “The processing circuitry may generate a video monitor signal that is sent to the video monitor for sequential display of images from the plurality of cameras, and generates an audio speaker signal that is sent to the speaker for sequential annunciation of sound from the plurality of microphones synchronized with the monitor displayed images”. 
Therefore, the combination of Siminoff, WONG and Klindworth discloses that “receive user input from an electronic device or input from an artificial intelligence system to select a 
2) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained in 1), the combination of Siminoff, WONG and Klindworth discloses that “receive user input from an electronic device or input from an artificial intelligence system to select a camera from the plurality of cameras for capturing a video stream; and… send the synchronized media stream to the electronic device” recited in independent claims. 

Claim Rejections - 35 USC §103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1, 3-7, 9-14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable Siminoff  (US 20180341835) and in view of Klindworth (US 20030081120).

an electronic doorbell (fig. 22, component 402; also shown in fig. 4-5;) configured to capture an audio stream (paragraph 0070, … A/V recording and communication doorbell…);
a plurality of cameras, each camera being configured to capture a video stream and an audio stream (paragraph 0164, … audio/video (A/V) recording and communication devices (e.g., doorbells… A/V recording and communication doorbells, to generate composite facial images based on partial facial image(s) captured by multiple cameras…; in which, the AV function including to capture a video stream and an audio stream); and
a hub (fig. 22, component 428) in wireless communication with the electronic doorbell and the plurality of cameras (as shown in fig. 22 and suggested in paragraph 0193, …backend APIs 428 in network communication with the first and second A/V recording and communication devices 402, 412 and their respective client devices 404, 406, 414, 416…), the hub having a processor executing a program stored in a non-transient medium and being operable to (as shown in fig. 25; processor 502; also suggested in paragraph 0197, … : backend server(s) 430 may comprise a processing module 500 comprising a processor 502, volatile memory 504, a network interface 520, and non-volatile memory 506.  The network interface 520 may allow the backend server(s) 430 to access and communicate with devices connected to the network (Internet/PSTN) 410.  The non-volatile memory 506 may include a server application 508 that configures the processor 502 …):

 select a camera from the plurality of cameras for capturing a video stream (paragraph 0197, … configures the processor 502 to receive the first image data 460, the first audio data 462, and/or the first text data 464 received from the first client device 404, 406 and/or the first A/V recording and communication device 402 in the first output signal 466…).
It is noticed that Siminoff does not disclose explicitly that receive user input from an electronic device or input from an artificial intelligence system to select a camera from the plurality of cameras for capturing a video stream; and synchronize the video stream from the selected camera with the audio stream from the electronic doorbell or a camera from the plurality of cameras to produce a synchronized media stream,
and send the synchronized media stream to the electronic device. 
Klindworth discloses receive user input from an electronic device or input from an artificial intelligence system to select a camera from the plurality of cameras for capturing a video stream (Fig. 2; In fig. 2, component 214 includes a switch to select a camera from the plurality of cameras for capturing a video stream, as suggested in paragraph 0006, “The central control location may include a video switch or processor for selecting and processing one or more video and audio source signals from one or more remote locations for connection to a video monitor and speaker”; in which, 214 is interpreted as an electronic device or input from an artificial intelligence system);
ig 3; component 310 synchronize the video stream from the selected camera with the audio stream from the electronic doorbell or a camera from the plurality of cameras to produce a synchronized media stream; also suggested in paragraph 0009, … The processing circuitry may generate a video monitor signal that is sent to the video monitor for sequential display of images from the plurality of cameras, and generates an audio speaker signal that is sent to the speaker for sequential annunciation of sound from the plurality of microphones synchronized with the monitor displayed images);
send the synchronized media stream to the electronic device (Fig. 3. In fig. 3, audio/video from different cameras are synchronized in 310, the processing circuit, and send the synchronized media, which include V and A, to device 214, as also suggested in paragraph 0009, as: “The processing circuitry may generate a video monitor signal that is sent to the video monitor for sequential display of images from the plurality of cameras, and generates an audio speaker signal that is sent to the speaker for sequential annunciation of sound from the plurality of microphones synchronized with the monitor displayed images).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that receive user input from an electronic device or input from an artificial intelligence system to select a camera from the plurality of cameras for capturing a video stream; and synchronize the video stream from the selected camera with the audio stream from the electronic doorbell or a camera from the plurality of cameras to produce a synchronized media stream,and send the synchronized media stream to the electronic deviceas a modification to the electronic doorbell system for the benefit of that the 

Regarding claims 14, Siminoff discloses a method for electronic monitoring (fig. 26), comprising:
configuring an electronic doorbell (fig. 22, component 402; also shown in fig. 4-5;) to capture an audio stream and an audio stream (paragraph 0070, … A/V recording and communication doorbell…);
configuring a plurality of cameras to each capture a video stream and an audio stream (paragraph 0164, … audio/video (A/V) recording and communication devices (e.g., doorbells… A/V recording and communication doorbells, to generate composite facial images based on partial facial image(s) captured by multiple cameras…; in which, the AV function including to capture a video stream and an audio stream); 
capturing an audio stream from the electronic doorbell or a camera from the plurality of cameras (paragraph 0096, … The A/V recording and communication device 100 may also capture audio through the microphone 104);
and
selecting a camera from the plurality of cameras for capturing a video stream (paragraph 0197, … configures the processor 502 to receive the first image data 460, the first audio data 
It is noticed that Siminoff does not disclose explicitly that receive user input from an electronic device or input from an artificial intelligence system to select a camera from the plurality of cameras for capturing a video stream; and synchronize the video stream from the selected camera with the audio stream from the electronic doorbell or a camera from the plurality of cameras to produce a synchronized media stream,
and send the synchronized media stream to the electronic device. 
Klindworth discloses receive user input from an electronic device or input from an artificial intelligence system to select a camera from the plurality of cameras for capturing a video stream” in fig. 2; In fig. 2, component 214 includes a switch to select a camera from the plurality of cameras for capturing a video stream, as suggested in paragraph 0006, “The central control location may include a video switch or processor for selecting and processing one or more video and audio source signals from one or more remote locations for connection to a video monitor and speaker”; in which, 214 is interpreted as an electronic device or input from an artificial intelligence system);
synchronize the video stream from the selected camera with the audio stream from the electronic doorbell or a camera from the plurality of cameras to produce a synchronized media stream (Fig 3; component 310 synchronize the video stream from the selected camera with the audio stream from the electronic doorbell or a camera from the plurality of cameras to produce a synchronized media stream; also suggested in paragraph 0009, … The processing circuitry may generate a video monitor signal that is sent to the video monitor for sequential display of images from the synchronized with the monitor displayed images);
send the synchronized media stream to the electronic device (Fig. 3. In fig. 3, audio/video from different cameras are synchronized in 310, the processing circuit, and send the synchronized media, which include V and A, to device 214, as also suggested in paragraph 0009, as: “The processing circuitry may generate a video monitor signal that is sent to the video monitor for sequential display of images from the plurality of cameras, and generates an audio speaker signal that is sent to the speaker for sequential annunciation of sound from the plurality of microphones synchronized with the monitor displayed images).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that receive user input from an electronic device or input from an artificial intelligence system to select a camera from the plurality of cameras for capturing a video stream; and synchronize the video stream from the selected camera with the audio stream from the electronic doorbell or a camera from the plurality of cameras to produce a synchronized media stream,and send the synchronized media stream to the electronic deviceas a modification to the method for the benefit of that the sound from remotely located microphones to be sequentially annunciated by a speaker, synchronized with the sequential displayed images on the video monitor (see Klindworth, paragraph 0022).



Regarding claim 4, the combination of Siminoff, Klindworth discloses the limitations recited in claim 3 as discussed above. In addition, Siminoff further discloses that the hub implements an artificial intelligence system that is operable to automatically select the camera (as shown in fig. 26, step B600; the artificial intelligence system is suggested in paragraph 0179, … vision processing unit is an emerging class of microprocessor; it is a specific type of AI (artificial intelligence) accelerator designed to accelerate machine vision tasks).

Regarding claim 5, the combination of Siminoff, Klindworth discloses the limitations recited in claim 4 as discussed above. In addition, Siminoff further discloses that the artificial intelligence system comprises a neural network (paragraph 0179, … running machine vision algorithms such as convolutional neural networks…).

Regarding claim 6, the combination of Siminoff, Klindworth discloses the limitations recited in claim 4 as discussed above. In addition, Siminoff further discloses that to select a camera according to a motion and/or sound detected by the camera (paragraph 0055, … in response to a first motion event, receiving first image data from a first camera of the first A/V 

Regarding claim 7, the combination of Siminoff, Klindworth discloses the limitations recited in claim 4 as discussed above. In addition, Siminoff further discloses that to select a camera according to an image captured by the camera matching a captured image to a predetermined image (fig. 26, step B600, B602 and B604; in which, B602 analyzes images and B604 determines if captured image matched with a predetermined image and then the camera is selected in B606; as also suggested in paragraph 0202, … analysis at block B602 may include analyzing the first image data and the second image data to determine the presence of a person…; paragraph 0205, … The composite facial image of the person is generated from the first partial facial image and the second partial facial image…; in which, using the first partial facial image means select first camera).

Regarding claim 9, the combination of Siminoff, Klindworth discloses the limitations recited in claim 1 as discussed above. In addition, Siminoff further discloses that the selected camera is a first camera capturing a first video stream, and wherein the processor is further configured to execute to select a second camera from the plurality of cameras for capturing a second video stream (paragraph 0055, … in response to a first motion event, receiving first image data from a first camera of the first A/V recording and communication device, in response 

Regarding claim 10, the combination of Siminoff, Klindworth discloses the limitations recited in claim 1 as discussed above. In addition, Siminoff further discloses that to send the synchronized media stream during a Voice over Internet Protocol (VoIP) telephone call (paragraph 0191, … 400 may include one or more first audio/video (A/V) recording and communication devices 402 configured to access a first user's network 408 to connect to a network (Internet/PSTN) 410…; in which, VoIP is inheritance in Internet network).

Regarding claim 11, the combination of Siminoff, Klindworth discloses the limitations recited in claim 1 as discussed above. In addition, Siminoff further discloses that wherein the electronic doorbell comprises a microphone, a speaker and a built-in camera (as shown in fig. 1, component 102, 104, 106), wherein the audio stream is captured by the microphone (paragraph 

Regarding claim 12, the combination of Siminoff, Klindworth discloses the limitations recited in claim 11 as discussed above. In addition, Siminoff further discloses that the plurality of cameras comprises at least five video cameras (paragraph 0006, … the cameras of two or more A/V recording and communication devices each capture partial facial images), each video camera having a microphone, and each video camera being in communication with the hub through the LAN (as shown in fig. 1).

Regarding claim 13, the combination of Siminoff, Klindworth discloses the limitations recited in claim 11 as discussed above. In addition, Siminoff further discloses that the electronic doorbell is contained in a doorbell housing (fig. 3, component 148) configured to be arranged at a first location proximal to a door (as shown in fig. 3), and wherein each camera is contained in a camera housing (fig. 3, component 154) configured to be arranged at locations distal to the first location (as shown in fig. 3, component 148 and 154 located distally to each other; also shown in fig. 4).



Regarding claim 17, the combination of Siminoff, Klindworth discloses the limitations recited in claim 16 as discussed above. In addition, Siminoff further discloses that to select a camera according to an image captured by the camera matching a captured image to a predetermined image (fig. 26, step B600, B602 and B604; in which, B602 analyzes images and B604 determines if captured image matched with a predetermined image and then the camera is selected in B606; as also suggested in paragraph 0202, … analysis at block B602 may include analyzing the first image data and the second image data to determine the presence of a person…; paragraph 0205, … The composite facial image of the person is generated from the first partial facial image and the second partial facial image…; in which, using the first partial facial image means select first camera).

Regarding claim 19, the combination of Siminoff, Klindworth discloses the limitations recited in claim 14 as discussed above. In addition, Siminoff further discloses that the selected camera is a first camera capturing a first video stream, and wherein the processor is further configured to execute to select a second camera from the plurality of cameras for capturing a second video stream (paragraph 0055, … in response to a first motion event, receiving first image data from a first camera of the first A/V recording and communication device, in response 

Regarding claim 20, the combination of Siminoff, Klindworth discloses the limitations recited in claim 14 as discussed above. In addition, Siminoff further discloses that to send the synchronized media stream during a Voice over Internet Protocol (VoIP) telephone call (paragraph 0191, … 400 may include one or more first audio/video (A/V) recording and communication devices 402 configured to access a first user's network 408 to connect to a network (Internet/PSTN) 410…; in which, VoIP is inheritance in Internet network).

9. 	Claims 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff  (US 20180341835 A1) and in view of Klindworth (US 20030081120) and further in view of Englander et al. (US 20150085121 A1).
.

It is noticed that the combination of Siminoff, Klindworth does not disclose explicitly that to receive user input, wherein the camera is selected according to the user input..
Englander discloses to receive user input, wherein the camera is selected according to the user input (as shown in fig. 12; also suggested in paragraph 0099, … manually choose video inputs from cameras 1, 2, or 3 (exemplary locations of which are depicted in FIG. 6d) from video input switch 180 by way of respective switches 181, 182, 183…).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that to receive user input, wherein the camera is selected according to the user input as a modification to the system for the benefit of that manually choose video inputs (see Englander, paragraph 0099).

Regarding claim 15, the combination of Siminoff, Klindworth discloses the limitations recited in claim 14 as discussed above. 
It is noticed that the combination of Siminoff and Klindworth does not disclose explicitly that to receive user input, wherein the camera is selected according to the user input..
Englander discloses to receive user input, wherein the camera is selected according to the user input (as shown in fig. 12; also suggested in paragraph 0099, … manually choose video 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that to receive user input, wherein the camera is selected according to the user input as a modification to the method for the benefit of that manually choose video inputs (see Englander, paragraph 0099).

10. 	Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff  (US 20180341835 A1) and in view of Klindworth (US 20030081120)  and further in view of Siminoff  et al. (US 20170251182 A1, referred as Siminoff2).
.
Regarding claim 8, the combination of Siminoff, Klindworth discloses the limitations recited in claim 4 as discussed above. 
It is noticed that the combination of Siminoff, Klindworth does not disclose explicitly that select a camera according to a sound matching a detected sound to a predetermined sound.
Siminoff2 discloses to select a camera according to a sound matching a detected sound to a predetermined sound (as suggested in paragraph 0262, … an A/V recording and communication device such as a video doorbell… witnessing user may share the audio of the perpetrator's voice to the network… compare the voice to voice recordings from audio and/or video shared by other users.  If a match is found, one or more actions may be triggered; the 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that select a camera according to a sound matching a detected sound to a predetermined sound as a modification to the system for the benefit of that provide a warning to the person (see Siminoff2, paragraph 0261).

Regarding claim 18, the combination of Siminoff, Klindworth discloses the limitations recited in claim 16 as discussed above. 
It is noticed that the combination of Siminoff, Klindworth does not disclose explicitly that select a camera according to a sound matching a detected sound to a predetermined sound.
Siminoff2 discloses to select a camera according to a sound matching a detected sound to a predetermined sound (as suggested in paragraph 0262, … an A/V recording and communication device such as a video doorbell… witnessing user may share the audio of the perpetrator's voice to the network… compare the voice to voice recordings from audio and/or video shared by other users.  If a match is found, one or more actions may be triggered; the action is suggested in paragraph 0261, … include identifying A/V recording and communication devices in proximity to the location where the video footage shared by the first user was 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that select a camera according to a sound matching a detected sound to a predetermined sound as a modification to the method for the benefit of that provide a warning to the person (see Siminoff2, paragraph 0261).
			
11. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
12.					Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423